Citation Nr: 0207010	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  98-10 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for diabetes as secondary 
to service-connected hypertension with cardiomegaly.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1967 
and from September 1968 to July 1988.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington, (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The probative, competent medical evidence of record does 
not show that diabetes is causally related to service-
connected hypertension with cardiomegaly.


CONCLUSION OF LAW

Diabetes is not proximately due to, the result of, or 
aggravated by service-connected hypertension with 
cardiomegaly.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
38 C.F.R. § 3.310(a) (2001); Allen v. Brown, 7 Vet. App. 439 
(1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are silent for 
complaints, findings, symptoms, or diagnoses of diabetes.  

The veteran's post-service medical records consist of VA and 
Army medical records dated from 1988 through 2002.  These 
records indicate complaints and treatment for a variety of 
conditions and diagnoses, including hypertension and 
cardiomegaly.  The records show that the veteran has been 
undergoing long-term treatment for hypertension with 
Lisinopril, noted as recently as September 2001.  They are 
negative for any evidence or notation as to the veteran 
suffering from side-effects from the Lisinopril.  The records 
also demonstrate that the veteran was diagnosed with diabetes 
in 1997.

The veteran was provided a VA examination in February 1998.  
The examiner noted that service medical records and post-
service treatment records had been reviewed, and set forth 
specific documented history as appropriate.  The examiner 
noted that he had been requested to provide an opinion as to 
whether there was a medical basis to conclude that the 
veteran's diabetes was secondary to his service-connected 
hypertension with cardiac enlargement.  

The examiner noted that the veteran was being treated with 
Lisinopril for hypertension.  Results of current physical 
examination were provided in detail.  The examiner concluded 
that the veteran had adult onset diabetes mellitus type II - 
obese.  He stated that the medical basis to conclude that the 
veteran's diabetes mellitus was secondary to his service-
connected hypertension with cardiac enlargement could not be 
offered.  He noted that the etiology of type II diabetes 
mellitus remained unknown, and that it appeared to be a 
heterogenous disorder, and genetic and environmental factors 
seemed important.  

The report of a June 2001 VA examination for diabetes 
mellitus notes that the purpose of the examination was to 
assess whether the veteran's diabetes was secondary to his 
use of medications, specifically Lisinopril for the treatment 
of his service-connected hypertension.  It was noted that the 
veteran's claims file was reviewed and the veteran's history 
was set forth as appropriate.  The examiner noted that the 
veteran reported having been told in person by a VA doctor in 
Seattle, about three years earlier, that there could be a 
link between his use of Lisinopril and his diabetes.  The 
veteran noted that he had been on Lisinopril since during 
active duty.  

The report provided the results of current physical 
examination.  The pertinent diagnostic impression was 
diabetes mellitus, type II, status insulin and oral 
hyperglycemic therapy, hypertension and obesity.  The 
examiner stated that he had discussed with a VA 
endocrinologist the issue of whether the veteran's medication 
could have resulted in his diabetes.  The endocrinologist 
stated that agents which can cause hyperglycemia, such as 
hydrochlorothiazide, can exacerbate hyperglycemia but do not 
cause diabetes per se.  

With respect to Lisinopril specifically, the endocrinologist 
pointed out that it was an agent used frequently in diabetes.  
The examiner noted that the Drug Information Handbook, 8th 
Ed. (2000 - 2001) listed diabetes as being an adverse 
reaction to Lisinopril less than 1 percent of the time.  The 
examiner stated that neither he, the VA endocrinologist with 
whom he had conferred, or a second VA endocrinologist with 
whom he had consulted had ever seen such a case.  The 
examiner stated that they considered it highly unlikely that 
the veteran's use of Lisinopril had caused his diabetes.  

The report of an October 2001 VA examination for hypertension 
provides a diagnosis of hypertension and cardiomegaly.  It 
was noted that the veteran's current medications included 
Lisinopril.  

A photocopy of the professional information brochure for 
Zestril Lisinopril is in the claims file.  The brochure lists 
diabetes in a list of adverse experiences or rarer, serious, 
possibly drug-related events, that occur in 0.3 percent to 
1.0 percent of patients with hypertension treated with 
Zestril.


Criteria

Service connection may be granted for a disorder which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2001).

Further, in Allen v. Brown, 7 Vet. App. 439 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that when aggravation of a non-service-connected 
condition is proximately due to or the result of a service- 
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990);  38 C.F.R. § 3.102, 4.3 
(2001).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001).


Analysis

Preliminary Matter: Duty to Assist

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
veteran to substantiate his claim.  During the pendency of 
the veteran's claim, VA's duty to assist claimants was 
modified by Congress.  Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA issued 
regulations to implement the VCAA in August 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In this regard, the Board notes that the veteran was provided 
notice of the specific legal criteria necessary for secondary 
service connection by a copy of the March 1998 rating 
decision on appeal, the June 1998 statement of the case, and 
the January 2002 supplemental statement of the case.  
Correspondence dated in April 2001 provided the veteran 
notice of the VCAA, explained how it applied to the specific 
facts of his case, and requested that he provide information 
and completed release forms so VA could obtain additional 
medical records.  

Service medical records and the veteran's post-service VA and 
Army treatment records have been obtained and associated with 
the claims file.  The veteran has not indicated any private 
post-service medical treatment.  VA has conducted two medical 
examinations in connection with his claim.

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

The Board specifically finds that VA has met or exceeded the 
obligations of both the new and old criteria regarding the 
duty to assist.  VA has obtained all pertinent records 
regarding the issue on appeal and the veteran has been 
effectively notified of the evidence required to substantiate 
this claim.  There is no indication of existing evidence that 
could substantiate the claim that the RO has not obtained.  

There is no indication that there is any existing evidence 
that could shed further light on this question.  The veteran 
and his representative further plainly show through their 
statements and submissions of evidence that they understand 
the nature of the evidence needed to substantiate the claim.  

The record shows that the RO apprised the veteran of the 
provisions of the VCAA in its supplemental statement of the 
case issued January 2002.  Having determined that the duty to 
notify and assist has been fully complied with, the Board now 
turns to an evaluation of the merits of the claim.


Secondary service connection

Based on a review of the record, the Board concludes that the 
veteran does currently suffer from diabetes.  However, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for this disability as 
secondary to service-connected hypertension with 
cardiomegaly.  

The Board acknowledges the veteran's beliefs that his use of 
Lisinopril resulted in his diabetes.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, as a layperson, 
the veteran is not competent to provide an opinion requiring 
medical knowledge, such as an attribution of medical 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Thus, his assertions as to a medical nexus are of limited 
value in terms of the etiology of his current diabetes, and 
specifically as to whether his use of Lisinopril resulted, or 
is otherwise related to, his current diabetes.  In addition, 
the veteran's testimony of what a medical examiner may have 
told him regarding the etiology of his diabetes is hearsay.  


As such it is not of itself competent medical evidence 
because, "filtered as it was through a layman's 
sensibilities, [the veteran's testimony] is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
See also Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).

The Board notes that the competent medical evidence of record 
either fails to support the veteran's claim, or actually 
undermines it.  The post-service treatment records, as well 
as the October 2001 VA examination, are silent as to any 
side-effects of the veteran's use of Lisinopril.  Although 
the professional information brochure provides that 
Lisinopril can, in rare instances, result in diabetes, it is 
general in nature, and does not address the specifics of the 
veteran's case.  

Even if the Board were to consider the professional 
information as treatise evidence, it would remain irrelevant 
to the claim.  Treatise evidence must "not simply provide 
speculative generic statements not relevant to the veteran's 
claim."  See Wallin v. West, 11 Vet. App. 509, 514 (1998).

Moreover, "[g]enerally an attempt to establish a medical 
nexus to a disease or injury solely by generic information in 
a medical journal or treatise 'is too general and 
inconclusive'."  Sacks v. West, 11 Vet. App. 314, 317 
(1998).  In the veteran's case at hand, the professional 
medical information does not in any way link diabetes to 
service-connected hypertension with cardiomegaly on any basis 
to include administration of medication for treatment 
thereof.

The medical opinions set forth in the February 1998 and June 
2001 VA examinations explicitly contradict the veteran's 
assertions and constitute competent medical evidence that the 
veteran's use of Lisinopril did not cause his diabetes.  
These reports are highly probative evidence against the 
veteran's claim.  The opinions set forth in these reports are 
based on reviews of the entire claims file, and synthesize 
the veteran's post-service treatment records and current 
examination findings.  The examiners were specifically 
requested to address the veteran's assertions.  They offer 
full and detailed explanations for their opinions, referring 
to the veteran's own records, medical texts and consultations 
with endocrinologists. 

Finally, the Board notes that there is no competent medical 
evidence, and in fact the veteran does not contend, that the 
veteran's use of Lisinopril for his service-connected 
hypertension aggravated his diabetes.  Allen, supra.

In light of the foregoing, service connection for diabetes as 
secondary to service-connected hypertension with 
cardiomegaly, is denied.  The evidence is not so evenly 
balanced that there is doubt as to any material issue.  38 
U.S.C.A. § 5107.


ORDER

Entitlement to service connection for diabetes as secondary 
to service-connected hypertension with cardiomegaly is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

